t c memo united_states tax_court david j price petitioner v commissioner of internal revenue respondent docket no filed date david j price pro_se a gary begun and timothy s murphy for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6015 to redetermine respondent’s determination that he is not entitled to equitable relief under sec_6015 for and we decide whether petitioner is entitled to such relief we hold he is not section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded findings of fact1 some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in new baltimore michigan when his petition was filed in petitioner married lisa m price ms price collectively the prices they experienced marital disputes during separated in or about and divorced on date the prices were represented by separate legal counsel during the course of their divorce proceeding the michigan circuit_court circuit_court that presided over the divorce proceeding entered a judgment of divorce that ordered and adjudged that the prices file joint federal state and local income_tax returns for through the judgment also stated that percent of any_tax refund as to those years would go to ms price and should mr price fail to sign releases or cooperate in the referenced joint filings that ms price had the exclusive right to file those joint returns on their behalf at trial petitioner testified in support of his claim for equitable relief on the basis of the record as a whole including our observation and perception of petitioner when he testified we find petitioner’s testimony incredible and decline to rely upon it to support his position herein 115_tc_43 affd 299_f3d_221 3d cir the prices filed joint and federal_income_tax returns with the commissioner on date those returns which were signed by both of the prices reported that the prices owed tax as of date the commissioner’s records reflect that the prices’ liabilities as to those returns are dollar_figure and dollar_figure respectively exclusive of interest on date respondent received from petitioner a request for equitable relief under sec_6015 as to and on or about date appeals officer bonnie boak boak met with petitioner regarding his claim for equitable relief under sec_6015 afterwards following her research and analysis of that claim boak issued to petitioner a notice_of_determination denying it opinion sec_6015 generally affords a spouse equitable relief from liability for tax owed as to a joint_return where the facts and circumstances of the case establish that it would be inequitable to hold that spouse liable for that tax petitioner argues that the commissioner should have afforded him such equitable relief for and according to petitioner he filed his and joint returns under duress in that the judgment of divorce ordered that the prices file joint income_tax returns for and and he was afraid of the consequences of not filing joint returns for those years petitioner makes no other claim of entitlement to equitable relief under sec_6015 we disagree with petitioner that he is entitled to equitable relief on account of his claim of duress in berger v commissioner tcmemo_1996_76 the taxpayer signed a joint income_tax return pursuant to a divorce settlement and court order we concluded that the taxpayer did not sign that return under duress we held that the taxpayer’s allegations that she was afraid of the ‘consequences’ of defying a court order did not constitute duress under state law our holding in berger is equally applicable here under michigan law ie the law which applies to the prices’ divorce proceeding petitioner’s allegations even if true do not constitute duress the supreme court of michigan has explained that duress under michigan law is present when one by the unlawful act of another is induced to make a contract or perform some act under circumstances which deprive him of the exercise of free will hackley v headley n w mich see also beachlawn bldg corp v st clair shores n w 2d mich same definition quoted norton v mich state highway dept n w 2d mich same definition quoted in that the circuit_court did not by an unlawful act induce petitioner to file joint returns for and against his free will we conclude that he did not file his and joint returns under duress we sustain respondent’s determination that petitioner is jointly and severally liable for the prices’ and federal_income_tax liabilities decision will be entered for respondent in fact the circuit_court contemplated that petitioner might disobey its order to file joint returns with ms price the circuit court’s judgment provides specifically that ms price has the exclusive right to file and joint returns on behalf of the prices should petitioner fail to cooperate in the filing of those returns
